Gilbert, J.
Petitioner sought to enjoin the City of Bainbridge from levy- • ing a tax fi. fa. upon property and a sale thereunder. Petitioner had returned the property at a valuation of $1615, and tendered $32.30, the amount which would have been due as the proper tax according to that valuation. The city refused to accept that valuation, and after consideration finally adopted $5150 as a valuation, and demanded the payment of $103 as the proper tax. The petition attacked the validity of that portion of the city charter, viz.: “That the said City of Bainbridge shall have the following powers: . . to provide by ordinance for the return or assessment, or both, of all real and personal property for taxation at its true cash market value, and no more.” It is alleged that the charter provision is in violation of art. 1, sec. 1, par. 3, of the Georgia constitution (Civil Code (1910), § 6359), and the due-process clause of the United States constitution (Civil Code (1910), §§ 6688, 6700). There was no demurrer. Evidence was introduced, and a verdict returned for the defendant. The plaintiff excepted, viz.: “The verdict as returned by the jury by direction of the court is contrary to evi*8deuce and without evidence to suppoi't it,” also “decidedly and strongly against the weight of the evidence;” “the evidence demanded a verdict in favor of the plaintiff;” the allegations of the petition “were sustained by the evidence,” and “the verdict directed by the court was against the pleadings and the evidence;” “said verdict, by direction of the court, under the evidence is violative” of the State and United States constitutions, as stated above; “an ordinance of the city . . introduced in evidence provides that assessments of property for taxation shall be made on the first day of July . . by the mayor and aider-men,” and the plaintiff was not notified, until August 6, 1930, that his return had been raised; that “the final assessment of said property for taxation was not made . . until November 4, 1930;” that “plaintiff was never afforded a hearing by” the city council before the assessment was finally made, and “the mayor and aldermen . . raised the valuations of the properties listed in plaintiff’s returns without having afforded him a hearing;” that the city did not carry the burden imposed upon it of showing authority to exercise the taxing power “in the manner in which it has been imposed;” that “the judgment based on said directed verdict is contrary to the law and the evidence.” Held:
No. 9427.
March 20, 1933.
Rehearing denied June 16, 1933.
JE. M. Dontüson, for plaintiff. Vance Gusler, for defendant.
1. The exceptions are not sufficient to raise the issue that the direction of the verdict was erroneous because there were disputed issues of fact that should have been submitted to the jury; therefore that question is not presented for decision. Gilliard v. Johnston, 161 Ga. 17 (129 S. E. 434); Morris v. First National Bank, 174 Ga. 848 (2) (164 S. E. 200).
2. The verdict is supported by evidence.
3. The assignment of error that “said verdict, by direction of the court, is violative” of the due-process clauses of the State and Federal constitutions is without merit. See Bower v. Bainbridge, 116 Ga. 794 (43 S. E. 67) ; City of Sandersville v. Bell, 146 Ga. 737 (92 S. E. 218); McGregor v. Hogan, 153 Ga. 473, 480 (112 S. E. 471); McWilliams v. Tallapoosa, 137 Ga. 283 (73 S. E. 510).
4. The case of Shippen v. Elliott, 134 Ga. 699 (68 S. E. 509), is consistent with the above-cited cases. The charter of Bainbridge contains the provision quoted in the preceding statement, which was lacking from the charter assailed in the Shippen case.

Judgment affirmed.


All the Justices concur.